Name: Council Regulation (EC) No 1572/98 of 17 July 1998 amending Regulation (EEC) No 1360/90 establishing a European Training Foundation
 Type: Regulation
 Subject Matter: employment;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31998R1572Council Regulation (EC) No 1572/98 of 17 July 1998 amending Regulation (EEC) No 1360/90 establishing a European Training Foundation Official Journal L 206 , 23/07/1998 P. 0001 - 0004COUNCIL REGULATION (EC) No 1572/98 of 17 July 1998 amending Regulation (EEC) No 1360/90 establishing a European Training FoundationTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas the European Council meeting in Strasbourg on 8 and 9 December 1989 called upon the Council, acting on a proposal from the Commission, to adopt the necessary decisions for the establishment of a European Training Foundation for Central and Eastern Europe; whereas to that end on 7 May 1990 the Council adopted Regulation (EEC) No 1360/90 (4) which established the said Foundation;(2) Whereas, pursuant to Regulation (EEC) No 1360/90, the countries eligible for the Foundation's programmes are the countries eligible for economic aid pursuant to Regulation (EEC) No 3906/89 (5) (PHARE programme) and Regulation (Euratom, EC) No 1279/96 (6) (TACIS programme);(3) Whereas the representatives of the Council, the Commission, the Member States and the Mediterranean partner countries, meeting in Barcelona on 27 and 28 November 1995, agreed in their Declaration on the establishment of a Euro-Mediterranean partnership to place greater emphasis on the social, cultural and human dimension; whereas, in order to contribute to the attainment of that objective, the work programme implementing the Barcelona Declaration provides for an initial focus inter alia on vocational training, to which the European Training Foundation will contribute; whereas the European Council, meeting in Madrid on 15 and 16 December 1995, called upon the Council and the Commission to put into practice the Barcelona Declaration and work programme;(4) Whereas Regulation (EC) No 1488/96 (7) provides for financial and technical measures to accompany the reform of economic and social structures within the framework of the Euro-Mediterranean partnership (MEDA);(5) Whereas, in the context of the Mediterranean partners' efforts to reform their economic and social structures, the development of human resources is essential for the attainment of long-term stability and prosperity and in particular the achievement of socio-economic equilibrium;(6) Whereas the Foundation was set up to provide a flexible response to the specific and differing requirements of the individual countries to be assisted; whereas, in providing assistance on the basis of Community experience in the area of vocational training, the Foundation is charged with collaborating with regional, national, public and private facilities in the Community and third countries, and with exercising its functions in close cooperation with existing national and international institutions; whereas the possibility exists for participation by third countries which share the Community's commitment to the provision of aid in the training field; whereas consistency and complementarity between the work of the Foundation and other Community actions should be ensured;(7) Whereas the Foundation's knowledge and direct experience of the specific requirements and circumstances of the eligible countries in the field of vocational training and human resources development can usefully contribute to the definition of the Community's aid policy for the reform of their vocational training systems;(8) Whereas the implementation of vocational training programmes should provide the Foundation with the opportunity to test innovative schemes and transfer best practices;(9) Whereas, within the institutional framework established for the Foundation, the Community's experience can be placed at the disposal also of the Mediterranean partners;(10) Whereas the Commission should be given appropriate representation on the Foundation's governing board to take account of the Foundation's wider remit without, however, modifying the governing board's powers and voting rules or providing for a corresponding increase in the number of votes held by the representatives of the Commission;(11) Whereas the efficiency of the Foundation's operations will benefit from a number of accompanying measures; whereas the general guidelines established at Community level will allow for the Foundation's activities to be aligned efficiently with the Community policies adopted with respect to the partner countries;(12) Whereas cooperation with other relevant Community bodies makes for the efficient use of resources and should be reinforced in order to exploit synergies; whereas the Commission can make an effective contribution to this;(13) Whereas the decision-making powers of the Foundation's governing board will be strengthened by creating a closer link between the Foundation's work programme and its budget, in particular by adopting both documents through a coordinated procedure and linking the Foundation's expenditure closely to its operations,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1360/90 is hereby amended as follows:1. the first subparagraph of Article 1 shall be replaced by the following:'This Regulation hereby establishes the European Training Foundation, hereinafter referred to as the "Foundation", whose objective shall be to contribute to the development of the vocational training systems of:- the countries of Central and Eastern Europe designated as eligible for economic aid by the Council in Regulation (EEC) No 3906/89 or in any subsequent relevant legal act,- the New Independent States of the former Soviet Union and Mongolia which are the beneficiaries of the programme to assist economic reform and recovery pursuant to Regulation (Euratom, EC) No 1279/96 or any subsequent relevant legal act, and- the Mediterranean non-member countries and territories which are the beneficiaries of the financial and technical measures to accompany the reform of their economic and social structures pursuant to Regulation (EC) No 1488/96 or any subsequent relevant legal act.Those countries shall be hereinafter referred to as the "eligible countries".`;2. Article 2 shall be replaced by the following:'Article 2ScopeFollowing the general guidelines established at Community level, the Foundation shall work in the training field, covering initial and continuing vocational training as well as retraining for young people and adults, including in particular management training.`;3. the introductory sentence of Article 3 shall be replaced by the following:'For the purpose of achieving the objectives set out in Article 1, the Foundation shall, within the limits of the powers conferred on the governing board and following the general guidelines established at Community level:`;4. the third indent of Article 3(c) shall be replaced by the following:'- implement, at the request of the Commission or of the eligible countries in cooperation with the governing board, vocational training programmes agreed on by the Commission and one or more of the eligible countries as part of the Community policy of assistance to these countries, using multidisciplinary teams of specialists in close collaboration with the competent authorities in the countries involved and drawing actively on the experience of Community vocational training programmes; in the selection of projects to be managed by the Foundation, priority will be given to projects of an innovative value and - for the candidate countries for accession - to projects which relate directly to the Community's programmes in the field of vocational training;`;5. point (e) of Article 3 shall be replaced by the following:(e) 'confer on the governing board the power to lay down tendering procedures for projects funded or co-financed by the Foundation, taking due account of the procedures established pursuant to Regulation (EEC) No 3906/89, in particular Article 7 thereof, pursuant to Regulation (Euratom, EC) No 1279/96, in particular Articles 6 and 7 thereof, Regulation (EC) No 1488/96, in particular Article 8 thereof, or in any subsequent relevant legal act;`;6. the second subparagraph of Article 4(1) shall be replaced by the following:'The Foundation shall cooperate with the other relevant Community bodies, in particular Cedefop, with the support of the Commission.`;7. the first subparagraph of Article 5(1) shall be replaced by the following:'The Foundation shall have a governing board consisting of one representative of each Member State and three representatives of the Commission.`;8. the third subparagraph of Article 5(4) shall be replaced by the following:'The representatives of the Member States on the governing board shall each have one vote. The representatives of the Commission shall have one vote between them.`;9. Article 5(7) shall be replaced by the following:'7. On the basis of a draft submitted by the director of the Foundation, the governing board, in consultation with the Commission, shall examine the preliminary draft annual work programme for the following year by 30 November at the latest. The final adoption of the work programme shall take place at the beginning of each year, within the framework of a three-year on-going perspective. Where necessary, the programme may be adapted during the year using the same procedure in order to ensure greater effectiveness of Community policies.The projects and activities in the annual work programme shall be accompanied by an estimate of the necessary expenditure and by allocations of staff and budgetary resources.`;10. the second subparagraph of Article 6(1) shall be replaced by the following:'The members of the forum shall be selected from experts among training and other circles concerned in the work of the Foundation, taking into account the need to ensure the presence of representatives of the social partners, of the Commission, of those international organisations active in the provision of training assistance, and of the eligible countries and territories.`;11. Article 6(2) shall be replaced by the following:'2. The governing board shall seek nominations for appointment from:- each of the Member States,- each of the eligible countries,- the Commission,- the social partners at European level which are already active in the work of the Community institutions, and- relevant international organisations.`;12. Article 7(1) shall be replaced by the following:'1. The director of the Foundation shall be appointed by the governing board on a proposal from the Commission for a period of five years. This term of office may be extended once for a period which may not exceed five years.The director shall be responsible for:- the preparation and organisation of the work of the governing board, of any ad hoc working parties convened by the governing board and, in particular, for the preparation of the draft annual work programme of the Foundation, taking into account the general guidelines established at Community level,- the day-to-day administration of the Foundation,- the preparation of the statement of revenue and expenditure and execution of the Foundation's budget;- the preparation and publication of reports specified under this Regulation,- all staff matters,- undertaking the tasks with which he is charged pursuant to Article 3 and those set out in the annual work programme referred to in Article 5(7),- implementing the governing board's decisions and the guidelines set down for the Foundation's activities.`;13. Article 8 shall be replaced by the following:'Article 8Links with other Community actionsThe Commission, in cooperation with the governing board and, where appropriate, in accordance with the procedures set out in Article 9 of Regulation (EEC) No 3906/89, Article 8 of Regulation (Euratom, EC) No 1279/96 and Article 11 of Regulation (EC) No 1488/96 or in any subsequent relevant legal act, shall ensure consistency and, where necessary, complementarity between the work of the Foundation and other actions at Community level, both within the Community and in assistance to the eligible countries, with particular reference to actions under the Tempus programme and to the other programmes and actions for training that are implemented at Community level, including Med-Campus.`;14. Article 10(4) shall be replaced by the following:'4. After receiving the advice of the Commission, the governing board shall adopt the Foundation's budget together with the work programme at the beginning of each financial year, adjusting it to the several contributions granted to the Foundation and to the funds from other sources. The budget shall also detail by category and grade the number of staff which will be employed by the Foundation in the relevant financial year.`;15. the first subparagraph of Article 16(1) shall be replaced by the following:'1. The Foundation shall be open to the participation of countries which are not members of the European Community and which share the commitment of the Community and the Member States to the provision of aid in the training field to the eligible countries defined in Article 1, under arrangements to be laid down in agreements between the Community and themselves, following the procedure laid down in Article 228 of the Treaty.`;16. Article 17 shall be replaced by the following:'Article 17Monitoring and evaluation procedureThe Commission shall, in consultation with the governing board, establish a monitoring and evaluation procedure of the experience acquired in the work of the Foundation. This procedure should be carried out with the help of external experts. The Commission shall present the first results of this procedure in a report to be submitted to the European Parliament, the Council and the Economic and Social Committee before 31 December 2000 and thereafter every three years.`Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 1998.For the CouncilThe PresidentW. RUTTENSTORFER(1) OJ C 156, 24. 5. 1997, p. 27.(2) OJ C 104, 6. 4. 1998.(3) OJ C 19, 21. 1. 1998, p. 45.(4) OJ L 131, 23. 5. 1990, p. 1. Regulation as amended by Regulation (EC) No 2063/94 (OJ L 216, 20. 8. 1994, p. 9).(5) OJ L 375, 23. 12. 1989, p. 11. Regulation as amended by Regulation (EC) No 753/96 (OJ L 103, 26. 4. 1996, p. 5).(6) OJ L 165, 4. 7. 1996, p. 1.(7) OJ L 189, 30. 7. 1996, p. 1.